Citation Nr: 1418455	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  11-20 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as the surviving spouse, for purposes of eligibility for Department of Veterans Affairs (VA) non-service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from May 1945 to June 1946.  The Veteran died in August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) decision of April 2010.  Although the appellant requested a Travel Board hearing in her July 2011 substantive appeal, subsequently, in October 2011, she submitted a written withdrawal of her request for the hearing. 


FINDINGS OF FACT

1.  The Veteran and the appellant were married from November 1950 to the Veteran's death in August 1975.  

2.  The appellant remarried in December 1979; this marriage was terminated by the death of her husband in August 1995.


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the Veteran for purposes of eligibility for VA nonservice-connected death pension have not been met.  38 U.S.C.A. §§ 101(3) , 103, 1541 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(j) , 3.50, 3.55 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  

The appellant contends that now that her second husband has died, she is entitled to death pension benefits on behalf of her first husband, the Veteran.  The evidence demonstrates that the Veteran and the appellant were married from November 1950 until the Veteran's death in August 1975.  After the Veteran's death, the appellant received VA death pension benefits for a time, but the payments were terminated in January 1979 on the basis that her annual income exceeded the maximum rate for pension purposes.  

The appellant filed a claim for death pension in August 2009, in which she identified a second marriage from December 1979 to August 1995, when her second husband died.  

VA death pension may be paid to an individual who is the surviving spouse of a veteran who had qualifying wartime service.  As such, she may be entitled to a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  

As pertinent in this case, in general, a "surviving spouse" is a person who was the legal spouse of the veteran at the time of the veteran's death, and who has not remarried.  38 U.S.C.A. §§ 101(3), 103; 38 C.F.R. § 3.50(b).  There are very limited circumstances under which entitlement to certain VA death benefits may be reinstated if the subsequent marriage is terminated, but they do not apply in this case.  See 38 C.F.R. § 3.55.  Entitlement to death pension benefits may be restored if the remarriage was void or legally annulled.  38 U.S.C.A. § 103(d); 38 C.F.R. § 3.55(a)(1).  The only other basis by which death pension may be reinstated following remarriage is if the remarriage was terminated prior to November 1, 1990, or terminated by legal proceedings commenced prior to that date.  38 C.F.R. § 3.55(a)(2).  Since the appellant's December 1979 remarriage was terminated by her second husband's death in 1995, she does not qualify under any of these scenarios.  Accordingly, there is no basis for reinstatement of entitlement to death pension benefits based on her first husband's military service.  

The appellant states that she is now handicapped and cannot pay her medical bills.  She states that she was informed by VA that she would be entitled to pension if her other husband died.  The Board sympathizes with the appellant's situation, but, unfortunately, there is no legal basis on which her claim can be granted.  Payments of monetary benefits from the Federal Treasury must be authorized by statute, notwithstanding incomplete or even erroneous information provided, and regardless of extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  Thus, any erroneous or misleading information she may have been provided cannot create a right to the benefit.  Instead, the Board is bound by the applicable law and regulations, which do not permit a grant of the benefit sought in this case.  See 38 U.S.C.A. § 7104(c).  As the law is dispositive in this case, the appeal is terminated due to absence of legal merit.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994). 


ORDER

Entitlement to recognition as the surviving spouse, for purposes of eligibility for VA non-service-connected death pension benefits, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


